Citation Nr: 1210251	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Donald A. Anderson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to January 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2004 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In October 2008, the Board issued a decision denying the benefit sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2009 Order, the Court vacated the October 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In June 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board notes that the claim of entitlement to service connection for tinnitus was also subject to the November 2009 Court Order, and remanded by the Board in June 2010.  Thereafter, the AOJ granted the claim in an October 2011 rating decision.  As this decision was a full grant of the benefit sought on appeal, the Board no longer has jurisdiction over the claim for service connection for tinnitus.  


FINDING OF FACT

Bilateral hearing loss did not have its onset during service or within one year of the Veteran's discharge from service and is not the result of disease or injury incurred during the Veteran's military service. 

CONCLUSION OF LAW

Bilateral hearing loss was not was not incurred in the Veteran's active duty military service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in June 2010.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule another VA audiological examination and obtain another nexus opinion.  A review of the post- remand record shows that a VA examination was conducted in July 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appellant was provided with VCAA notification letters in March 2004 and July 2005, prior to the initial unfavorable AOJ decisions issued in August 2004 and September 2005.  

The Board observes that the pre-adjudicatory VCAA notices informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist in developing the claims, and his and VA's obligations in providing evidence for consideration.  The Board notes that neither letter advised him of the evidence necessary to substantiate disability ratings and effective dates, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board's decision herein to deny the claim for service connection, any questions regarding disability ratings and effective dates have been rendered moot.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, and the reports of August 2005 and July 2010 VA audiological examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board acknowledges the November 2009 Joint Motion and Court Order finding that the August 2005 VA opinion was inadequate due to its sole reliance on the service separation audiogram reflecting hearing within normal limits.  Therefore, while the Board considers the clinical results of audiological testing in August 2005 in the decision below, the Board will not further discuss the opinion proffered by the examiner.  

With respect to the July 2010 VA examination, the Board observes that the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  Additionally, and in accordance with the July 2010 remand orders, she reviewed relevant literature for medical and theoretical causes for development of noise-induced hearing loss.  The Board acknowledges that the July 2010 VA examiner did not provide pure tone thresholds because she found the results to be unreliable.  However, the question here is whether the Veteran's current bilateral hearing loss is a result of noise exposure in service, not the degree of hearing loss he currently exhibits.  There is nothing to suggest that the examiner's opinion was based on the lack of reliable findings at the examination or that the examiner reached an arbitrary conclusion with respect to the cause of the Veteran's hearing loss.  

Further, the Board acknowledges the Veteran's assertions that the VA examiner did not inquire about the Veteran's noise exposure or military occupational specialty at the examination.  However, the examination report clearly states that the Veteran had military noise exposure from jet aircraft while serving as a mechanic on the flight line.  Thus, the Board gives no credence to the argument that the examiner did not know or consider the Veteran's noise exposure in service in forming the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the appellant's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran claims hearing loss as a result of noise exposure from jet engines.  Thus, he claims that service connection is warranted for bilateral hearing loss.  Although service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his duties, as documented in his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was provided an enlistment examination in December 1980 during which his ears and drums were found to be normal.  He also denied having a medical history of hearing loss and ear trouble.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
5
5
5
5
5

A reference audiogram was performed in August 1981, yielding pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
15
10
5
5
5

In November 1981, hearing conservation data was obtained, which found the Veteran's pure tone thresholds to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
5
LEFT
15
10
5
5
5

The Veteran was subsequently afforded a separation examination in January 1983 at which time his ears and drums were found to be normal.  He also denied having a medical history of hearing loss and ear trouble, and he had a hearing loss profile of "H1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
25
10
15
15
10

Post-service, there is ambiguity with regard to whether the Veteran meets the criteria of a hearing disability under VA regulations.  A February 2004 audiological evaluation revealed the following pure tone thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
35
LEFT
25
25
30
35
35

At an August 2005 VA examination, pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
20
25
LEFT
30
30
25
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  

Again, the Board observes that the July 2010 VA examiner did not report pure tone thresholds because she found them to be unreliable, noting that several attempts at instruction and re-testing were made.  However, while only the left ear meets the criteria for a hearing loss disability under VA regulations in August 2005, the pure tone thresholds in February 2004 meet the criteria for hearing loss bilaterally at the February 2004 audiological examination.  38 C.F.R. § 3.385.  The Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, affording all reasonable doubt to the Veteran, the Board determines that the Veteran has a hearing loss disorder in both ears as defined by VA regulations.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A hearing conservation statement dated in August 1981 indicated that the Veteran was issued ear defenders and was advised about unprotected noise exposure and the need to immediately report noise and hearing problems to a supervisor as well as the need to seek medical assistance. 

The Board notes that there was a slight increase in the Veteran's pure tone thresholds during his period of service, as evidenced by the audiological evaluations cited above.  However, those findings did not show the Veteran to have hearing loss by VA standards pursuant to 38 C.F.R. § 3.385 at the time of his separation from service.  Moreover, the Board observes that the Veteran did not seek treatment for bilateral hearing loss for many years following his separation from service.  Therefore, the Board finds that the bilateral hearing loss did not manifest in service or within one year thereafter to warrant service connection on a presumptive basis. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  Thus, the case turns on whether the competent and probative evidence associates the Veteran's current bilateral hearing loss with his military service on a direct basis.  

As discussed above, the November 2009 Joint Motion, as granted by the Court, found the August 2005 opinion to be inadequate due to its reliance on the lack of in-service evidence of a hearing loss disability.  The only other competent opinion of record is within the July 2010 VA examination report.  

As instructed by the Board's June 2010 remand, the examiner considered medically known or theoretical causes of hearing loss in reviewing the Institute of Medicine report regarding the causes of noise-induced hearing loss.  The VA examiner then noted the hearing within normal limits at separation, but also the Institute of Medicine finding that there is no scientific support for delayed onset of noise-induced hearing loss.  Therefore, she concluded that the Veteran's current bilateral hearing loss is less likely as not caused by or the result of military noise exposure.  
There are no contradictory competent opinions of record.  The Board acknowledges the Veteran's assertions with respect to his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual loss of hearing acuity due to loss of sensorineural functionality requires appropriate testing and training in assessing the results of such testing.  The Veteran has not submitted any other evidence in support of his claim. 

In light of th e above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted. 


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


